[Cite as Ward v. Balsley, 2014-Ohio-4054.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


YVONNE WARD                                  :      JUDGES:
                                             :
                                             :      Hon. William B. Hoffman, P.J.
        Petitioner- Appellee                 :      Hon. Patricia A. Delaney, J.
                                             :      Hon. Craig R. Baldwin, J.
                                             :
-vs-                                         :
                                             :
CHRISTOPHER BALSLEY                          :      Case No. CT2014-0008
                                             :
                                             :
        Respondent - Appellant               :      OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Muskingum County
                                                    Court of Common Pleas, Domestic
                                                    Relations Division, Case No
                                                    DH2006-0849


JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   September 15, 2014


APPEARANCES:

For Petitioner-Appellee–Pro Se                      For Respondent-Appellant–Pro Se

YVONNE WARD                                         CHRISTOPHER BALSLEY
1710 South River Road Lot 15                        2476 Michael Drive
Zanesville, OH 43701                                Zanesville, OH 43701
Muskingum County, Case No. CT2014-0008                                                     2

Baldwin, J.

      {¶1}    Appellant Christopher Balsley appeals a judgment of the Muskingum

County Common Pleas Court, Domestic Relations Division, denying his motion to

expunge and seal the record of a domestic violence civil protection order filed by

petitioner Yvonne Ward.

                             STATEMENT OF FACTS AND CASE

      {¶2}    On November 30, 2006, appellee filed a petition for a domestic violence

civil protection order, naming appellant as the respondent. The court issued an ex parte

civil stalking protection order on the same date. The matter proceeded to a hearing on

December 7, 2006. At the conclusion of the hearing, the court found that no physical

acts of violence took place, and no physical conduct on behalf of appellant took place

that could be interpreted as threatening or menacing. The court denied the petition.

      {¶3}    On November 26, 2013, appellant moved to expunge and seal the record

of the proceeding pursuant to Schussheim v. Schussheim, 137 Ohio St. 3d 133, 998
N.E.2d 446, 2013-Ohio-4529. The court overruled the motion.

      {¶4}    Although appellant has not specifically assigned error to the court’s

decision, from his brief we extrapolate the following assignment of error:

      {¶5}    “THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S MOTION

TO EXPUNGE AND SEAL THE RECORD OF THE CIVIL PROTECTION ORDER

FILED BY APPELLEE.”

      {¶6}    In Schussheim, supra, the Ohio Supreme Court held that while no

statutory authorization exists for the court to expunge and seal records relating to a

dissolved CPO in adult proceedings, a court has the inherent authority to order the
Muskingum County, Case No. CT2014-0008                                                        3


expungement and sealing of records relating to a dissolved CPO in “unusual and

exceptional circumstances.” Id. at ¶14. In deciding whether to grant this remedy, the

court must determine whether the interest of the accused in his good name and right to

be free from unwarranted punishment outweighs the government’s legitimate need to

maintain records. Id. Where there is no compelling state interest or reason to retain the

records, the applicant is entitled to expungement. Id.

      {¶7}   The court in Schussheim found that the case appeared to involve unusual

and exceptional circumstances because the complainant who filed the petition later

moved to dissolve the CPO, and averred that expungement was in the best interest of

herself and her children, and thus remanded the case to the trial court. Id. at ¶15. The

court concluded that the fact that no related criminal charges were filed is a factor to be

weighed on remand, and the trial court was to consider whether Schussheim’s interests

outweigh the government’s need to maintain the records. Id.

      {¶8}   In the instant case, the trial court applied the test set forth by the Ohio

Supreme Court, and made the following findings concerning appellant’s case:

      {¶9}   “The current case is one of five cases which Respondent has requested

the relief of expungement and sealing of records.         The Court finds that between

September 1, 2006 and July 2, 2007, the Respondent in this case was a party to five

case [sic] involving requests for protection orders or civil stalking protection orders. In

the present case, DH2006-0849, Yvonne Ward was the Petitioner and Christopher

Balsley was the Respondent. In case DH2006-0615, Yvonne Ward was the Petitioner

and Christopher Balsley was the Respondent and case DH2006-0621 Christopher

Balsley was the Petitioner and Cheryl Mason was the Respondent. In case DH 2006-
Muskingum County, Case No. CT2014-0008                                                      4


0622, Christopher Balsley was again the Petitioner and Yvonne Lacey (Ward) was the

Respondent and in case DH2007-0510 Kimberly Balsley was the Petitioner and

Christopher Balsley was the Respondent. In each of the five cases, the Petition was

either denied after a hearing or voluntarily dismissed prior to a hearing. The request in

the present case must be considered in the context of the other four cases wherein

similar requests for relief have been filed simultaneously.

      {¶10}   “Unlike Mr. Schussheim, who was the Respondent in a single domestic

violence proceeding coupled with a contemporaneous divorce, Mr. Balsley has been a

party to five domestic violence proceedings in a period of ten months. And although

neither this nor the other four petitions were granted, this conduct may be relevant in

future proceedings. The Court finds there are no unique and unusual circumstances

existing in the present case and furthermore the government’s interest in maintaining

these records outweigh the interests of Mr. Balsley. Accordingly, Respondent’s request

is denied.”

      {¶11}   Based on the facts and circumstances of the instant case and the

reasoning set forth by the trial court, the court did not abuse its discretion in finding

unique and unusual circumstances did not exist and the government’s interest in

maintaining the records outweighed appellant’s interests. The assignment of error is

overruled.
Muskingum County, Case No. CT2014-0008                                            5


      {¶12}   The judgment of the Muskingum County Common Pleas Court, Domestic

Relations Division, is affirmed. Costs are assessed to appellant.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.